DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 18, 27, 34, 38, and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance of the claims under discussion is the inclusion of “transmitting, to the network device, the random access message based at least in part on a time duration of a transmission gap between an ending time of the random access preamble and a starting time of the random access payload, the time duration of the transmission gap being based at least in part on the configuration of the random access channel resources, and the starting time of the random access payload being aligned with a starting time of a random access occasion time window at the network device based at least in part on the time duration of the transmission gap “ for claim 1 as the prior art of record stand alone or in combination do not read into the disclosed claims. The closes reference WO2020154886A1 to Li discloses Random access channel structure design but does not addresses the starting time of a random access payload is aligned with a random access occasion time window at the base station.  An updated search further identifies prior art such as US-20200100286-A1 to Xu discloses the assignment of resources .

5. Claims 2-14, 16-17, 19-26, 28-33, 35-37, 39-42, and 44-46 are allowed as they depend from an allowed claim
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2020154886A11 to Li discloses Random access channel structure design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476